DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2021/0175767).
Regarding claim 1, Lee teaches a motor (1000) comprising: 
a stator (100) with a ring shape around a central axis extending up and down; and 
a rotor (200) located radially inside the stator (1000) and being rotatable about the central axis; wherein 
the stator (100) includes: 
a stator core including a core back with a ring shape about the central axis, and teeth extending radially inward from the core back ([0026]); and 
a coil (110) including a conducting wire wound around the teeth; 
the rotor includes: 
a shaft (210) extending along the central axis; and 
a rotor main body rotatable about the central axis in conjunction with the shaft (210); 
the motor (1000) further includes: 
a busbar assembly (300) located axially above the stator core (FIG 3); wherein 
the busbar assembly (300) includes: 
a conductor (410) to which a lead wire (FIG 6; 110) extending axially upward from the coil (110) is connected; and 
a bus bar holder (310) holding the conductor (410); 
the conductor (410) includes a connection terminal (400) extending axially upward of the bus bar holder (310); 
the connection terminal (400) includes: 
a lower terminal portion; 
a bent portion extending radially inward from an upper end of the lower terminal portion; and 
an upper terminal portion extending axially upward from a radially inner end of the bent portion; and 
the upper terminal portion is located radially inside radially inner end surfaces of the teeth.

    PNG
    media_image1.png
    755
    613
    media_image1.png
    Greyscale

	Regarding claim 2/1, Lee was discussed above in claim 1. Lee further teaches wherein the upper terminal portion is located radially inside an outer peripheral surface of the rotor main body (rotor 200).
	Regarding claim 4/1, Lee was discussed above in claim 1. Lee further teaches wherein the conductor (410) includes a plurality of the connection terminals (400); and the connection terminals (400) are located within an area extending 180º about the central axis (FIG 3).	
	
Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yada et al. (US 2021/0075289).
Regarding claim 8, Yada teaches a mounting method of mounting a rotor (19) including a shaft and a rotor main body to a stator core (18a) and a busbar assembly (25A) located axially above the stator core (connection terminal 26A is axially above the stator core 18a), in a process of manufacturing a motor (3), the mounting method comprising: 
a) moving the rotor (19) in a direction intersecting with an axial direction such that a central axis of the stator core (18a) is aligned with a central axis of the rotor (19) at a position axially above the stator core (18a); and 
b) moving the rotor (19) axially downward to insert the rotor main body into a radially inner side of the stator core (18a; FIG 11); wherein 
the busbar assembly (25A) includes a connection terminal (26A) extending therefrom and including: 
a lower terminal portion; 
a bent portion extending radially inward from an upper end of the lower terminal portion; and 
an upper terminal portion extending axially upward from a radially inner end of the bent portion; and 
the moving the rotor (19) in the direction intersecting with the axial direction includes moving the rotor main body in a direction of the lower terminal portion at an axial position equal to or substantially equal to an axial position of the lower terminal portion (FIG 11 shows the connection terminal 26 at substantially equal axial position to the rotor 19).

    PNG
    media_image2.png
    397
    776
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0175767) in view of Jang et al. (US 2013/0043742).
Regarding claim 5/1, Lee was discussed above in claim 1. Lee further teaches a housing (500) to accommodate the stator core, 
the coil (110), and the rotor main body (rotor 200); wherein 
the connection terminal (400) extends upward of the housing (500) through a lead bushing made of a resin ([0029]) and provided in the housing (500).

    PNG
    media_image3.png
    246
    373
    media_image3.png
    Greyscale

Lee fails to disclose the housing made of a resin.
Jang teaches the housing made of a resin ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Lee to incorporate Jang to teach the housing made of a resin, as it is well known within the art that using a resin housing would allow the motor to be protected and insulated.
Regarding claim 6/5, Lee in view of Jang was discussed above in claim 5. Jang further teaches wherein the bent portion is located below an upper end of the lead bushing (FIG 4).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0175767) in view of Jang et al. (US 2013/0043742) as applied to claim 5 above, and further in view of Hattori et al. (WO 2017/065140 A1).
Regarding claim 7/5, Lee in view of Jang was discussed above in claim 5. Lee in view of Jang is silent to a bearing axially above the rotor main body; 
the bearing supporting the shaft in a rotatable manner relative to the housing; wherein 
the housing includes a bearing holding portion holding the bearing; and 
the bearing holding portion is radially opposite to the lower terminal portion.
Hattori teaches a bearing (51) axially above the rotor main body (30); 
the bearing (51) supporting the shaft (31) in a rotatable manner relative to the housing (20); wherein 
the housing (20) includes a bearing holding portion (55) holding the bearing (51); and 
the bearing holding portion (55) is radially opposite to the lower terminal portion (61d, 62d).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Lee in view of Jang to incorporate Hattori’s teaching of a bearing axially above the rotor main body; the bearing supporting the shaft in a rotatable manner relative to the housing; wherein the housing includes a bearing holding portion holding the bearing; and the bearing holding portion is radially opposite to the lower terminal portion. Lee in view of Jang is merely silent to the presence of a bearing, but for one of ordinary skill in the art, it would have been obvious/inherent to include a bearing in a rotating motor or generator and to look to other prior arts such as Hattori for ways to place the bearing relative to the stator, rotor or housing.


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the specific limitation of “wherein a total axial length from an upper end of the stator (23) to an upper end of the lower terminal portion (612a) is longer than a total axial length of the rotor main body (32)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Both Lee and Yada fails to disclose the lower portion of the connection terminal is axially longer than the rotor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ahrens et al. (WO 2021/027995 A1) discloses a bus bar assembly (10) with connection terminals (18) which has a radially inwardly bent portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/           Examiner, Art Unit 2834    

/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834